UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
THERESA MCDONALD,

                                Plaintiff,

         against
                                                           CIVIL ACTION NO.: 19 Civ. 2209 (JPO) (SLC)

                                                                              ORDER
J.C. PENNEY CORPORATION, INC.,

                                Defendant.



SARAH L. CAVE, United States Magistrate Judge.

         At ECF No. 40, Plaintiff references four attached exhibits which she failed to attach.

Plaintiff is directed to file all four exhibits by close of business tomorrow, Friday, April 10, 2020.




Dated:             New York, New York
                   April 9, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
